NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



MATTHEW JAMES,                      )
                                    )
           Appellant,               )
                                    )
v.                                  )                Case No. 2D15-3574
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed July 20, 2016.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Matthew James, pro se.


PER CURIAM.


              The final order entered in the lower tribunal case number 07-CF-018722

that denied Matthew James's Florida Rule of Criminal Procedure 3.850 motion for

postconviction relief is affirmed.

              The order entered in the lower tribunal case number 07-CF-23749 is not a

final, appealable order because one of the claims in that motion remains pending.
Accordingly, James's appeal of that order is dismissed without prejudice to seek timely

review of a final, appealable order when rendered.

             Affirmed in part and dismissed in part.

SILBERMAN, CRENSHAW, and LUCAS, JJ., Concur.




                                          -2-